DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) filed on 11/25/2020 and 4/13/2022 were considered and placed on the file of record by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 

Claims 15-20 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.
When considered claims 15-20 respectively, as a whole, it pertains to a program per se, despite language of a computer program comprising executable instructions stored in a non-transitory computer readable medium.  Based on MPEP 2106.01, a program by itself is non-statutory subject matter.  Although the claim states a non-transitory computer readable medium, the specification on page 146 states the described embodiment can be implemented by software.  Therefore, as a whole, the claim pertains to a program per se.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 7-10, 14-17, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

In its recent decision, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. {“Alice Corp.’’), the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S._(2012) {Mayo), to analyze claims directed towards laws of nature and abstract idea. Alice Corp. also establishes that the same analysis applies for all categories of claims (e.g., product and process claims). The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(1). First, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Next, determine if the claim is directed towards a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). The two-part test provided in Alice Corp. to determine whether a claim directed towards an abstract idea is statutory under § 101 requires an evaluation to determined 1) whether the claims is directed to an abstract idea and 2) if an abstract idea is present in the claim, whether the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas reference in Alice Corp. include:
-    Fundamental economic principles
-    Certain methods of organizing human activities
-    An idea of itself
-    Mathematical relationships/formulas

The claims 1-3, 7-10, 14-17, 20 recite a series of image data gathering steps that include viewing an image and determining the different pixel regions in the image to identify objects and persons. The recited steps are mental processes that are merely performed in the human mind by observing image regions.   For example, the claims state “receive a first frame from the sensor, wherein the first frame comprises a region-of-interest (ROI) marker within the space; identify pixel locations within the first frame corresponding with the ROI marker; define a zone for subsequent frames from the sensor corresponding with the pixel locations; receive a second frame from the sensor; detect an object within the zone; identify the object; determine the person is within the second frame; and modify the digital cart associated with the person based on the identified object.”

	In accordance with judicial precedent, the 2019 Revised Patent Subject Matter Eligibility Guidance sets forth a procedure to determine whether a claim is ‘‘directed to’’ a judicial exception. Under the procedure, if a claim recites a judicial exception (a law of nature, a natural phenomenon, or an abstract idea), it must then be analyzed to determine whether the recited judicial exception is integrated into a practical application of that exception. A claim is not ‘‘directed to’’ a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to affect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.

Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

In this instance, this judicial exception is not integrated into a practical application because the claims merely detect persons and objects in image regions based on pixel locations,.  The claims do not provide an improvement to the functionality of a computer or image analysis technical field; the claims are not implemented with or used with a particular machine; the claims do not transform an article to a different state or thing when locating persons and objects in the image regions; and the claims do not provide a meaningful way of analyzing image regions in the image analysis technical environment.

It is possible that a claim that does not ‘‘integrate’’ a recited judicial exception is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element.  Along these lines, the Federal Circuit has held claims eligible at the second step of the Alice/Mayo test because the additional elements recited in the claims provided ‘‘significantly more’’ than the recited judicial exception (e.g., because the additional elements were unconventional in combination).

Limitations reference in Alice Corp. that may be enough to quality as “significantly more” when recited in a claim with an abstract idea include, as nonexclusive examples:
-    Improvements to another technology or technical field
-    Improvements to the functioning of the computer itself
-    Meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment
Examples that are not enough to quality as “significantly more” when recited in a claim with an abstract idea include, as non-limiting or non-exclusive example:
-    Adding the words “apply it” (or an equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer
-    Requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry

The claims 1-3, 7-10, 14-17, 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to viewing an image and determining whether object or persons are in the image regions.  The claims do not include additional elements that are sufficient to amount to significantly more than generalized steps well-known and routine in the art to be performed on a generic computer to “receive a first frame from the sensor, wherein the first frame comprises a region-of-interest (ROI) marker within the space; identify pixel locations within the first frame corresponding with the ROI marker; define a zone for subsequent frames from the sensor corresponding with the pixel locations; receive a second frame from the sensor; detect an object within the zone; identify the object; determine the person is within the second frame; and modify the digital cart associated with the person based on the identified object.”  The image region detecting steps are routine steps that detect features and location of the features in images, and can be routinely performed by a generic computer.     

The claims merely recite abstract ideas of seeing persons and objects in an image.  In claims 1-3, 7-10, 14-17, 20, the steps are tied to a processor; however, combining the steps with a generic processor is not significant.  Such steps would be routinely used by those of ordinary skill in the art to identify the state of people and objects captured in an image.  Therefore, the additional steps do not add significantly more to the abstract idea.  Claims 1-3, 7-10, 14-17, 20 are ineligible.  

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-11, 14-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dsouza et al. (US 11,488,231) in view of Mullins (US 2020/0211343).

Regarding claim 1, Dsouza teaches an object tracking system, comprising: 
a sensor configured to capture frames of at least a portion of a global plane for a space (see col. 17 lines 4-15, col. 24 lines  9-12, where Dsouza discusses location coordinates), wherein:
the global plane represents (x,y) coordinates for the space (see col. 24 lines  9-12, where Dsouza discusses a two-dimensional array of pixels of the space);
each frame comprises a plurality of pixels (see col. 24 lines  9-12, col. 24 lines 22-26, where Dsouza discusses images containing two-dimensional array of pixels); 
and each pixel from the plurality of pixels is associated with a pixel location comprising a pixel row and a pixel column (see col. 24 lines  9-12, col. 24 lines 22-26, where Dsouza discusses images containing two-dimensional array of pixels); and 
a tracking system operably coupled to the sensor, comprising: one or more memories operable to store a digital cart associated with a person (see figure 8, figure 9, claim 2, where Dsouza discusses updating virtual cart associated with a customer); and
receive a second frame from the sensor (see figure 1, col. 4 lines 10-26,  col. 5 lines 34-67, where Dsouza discusses an imaging sensor to detect shoppers with an item);
detect an object within the zone (see figure 1, col. 4 lines 10-26,  col. 5 lines 34-67, where Dsouza discusses identifying a shopper with an item);
identify the object (see figure 1, col. 4 lines 10-26, col. 5 lines 34-67, where Dsouza discusses identifying a shopper with an item);
determine the person is within the second frame (see figure 1, col. 4 lines 10-26,  col. 5 lines 34-67, where Dsouza discusses an imaging sensor to detect shoppers with an item); and 
modify the digital cart associated with the person based on the identified object (see col. 4 lines 10-26,  col. 5 lines 34-67, col. 14 lines 43-58, where Dsouza discusses adding or removing an item from a virtual shopping cart based on the captured image data of a person in a shopping zone).
Dsouza does not expressly teach one or more processors operably coupled to the one or more memories, configured to: receive a first frame from the sensor, wherein the first frame comprises a region-of-interest (ROI) marker within the space; identify pixel locations within the first frame corresponding with the ROI marker; define a zone for subsequent frames from the sensor corresponding with the pixel locations.
However, Mullins teaches one or more processors operably coupled to the one or more memories, configured to: receive a first frame from the sensor, wherein the first frame comprises a region-of-interest (ROI) marker within the space (see para. 0113, where Mullins discusses detecting a group of pixels across multiple video frames);
identify pixel locations within the first frame corresponding with the ROI marker (see para. 0113, where Mullins discusses detecting a group of pixels across multiple video frames); 
define a zone for subsequent frames from the sensor corresponding with the pixel locations (see para. 0113, where Mullins discusses detecting a group of pixels across multiple video frames).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dsouza with Mullins to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform object detection and tracking.  
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Dsouza in this manner in order to improve object detection and tracking by identifying pixel locations for a region of interest to properly determine changes in the region across a series of images, therefore ignoring irrelevant regions and optimizing object tracking. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Dsouza, while the teaching of Mullins continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of focusing on pixel locations in region of interest throughout multiple image frames to optimize object detection and tracking.  The Dsouza and Mullins systems perform object detection and tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 2, Mullins and Dsouza teach wherein:  the zone comprises an edge that is associated with a plurality of pixel (see para. 0113, where Mullins discusses detecting a group of pixels across multiple video frames); and 
the one or more processors are further configured to: determine the object crosses the edge in subsequent frames from the sensor (see para. 0009, where Mullins discusses detecting objects cross a monitored area); 
determine an object travel direction based on the object crossing the edge in subsequent frames from the sensor (see para. 0009, where Mullins discusses detecting objects cross a monitored area);  
determine the person is returning the object based on the object travel direction (see para. 0079, where Mullins discusses detecting objects returned); and 
remove the object from the digital cart associated with the person in response to determining that the person is returning the object (see col. 14 lines 43-58, where Dsouza discusses detecting persons returning and removing an item and updating a virtual shopping cart).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dsouza with Mullins to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform object detection and tracking.  

Regarding claim 3, Mullins and Dsouza teach wherein: the zone comprises an edge that is associated with a plurality of pixels (see para. 0009, 0011, where Mullins discusses identifying groups of pixels and detecting objects cross a monitored area with an edge); and 
the one or more processors are further configured to: determine the object crosses the edge in subsequent frames from the sensor (see para. 0009, 0011, where Mullins discusses identifying groups of pixels and detecting objects cross a monitored area with an edge);
determine an object travel direction based on the object crossing the edge in subsequent frames from the sensor (see para. 0009, 0011, where Mullins discusses identifying groups of pixels and detecting objects cross a monitored area with an edge);
determine the person is removing the object based on the object travel direction (see col. 8 lines 50-55, where Dsouza discusses detecting persons removing an item); and 
add the object to the digital cart associated with the person in response to determining that the person is removing the object (see col. 14 lines 43-58, where Dsouza discusses detecting persons returning and removing an item and updating a virtual shopping cart).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dsouza with Mullins to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform object detection and tracking.  

Regarding claim 4, Mullins teaches wherein: the one or more processors are further configured to detect door sensor was triggered to an open position; and receiving the second frame is in response to detecting the door sensor was triggered to an open position (see para. 0034, where Mullins discusses detecting whether a door is closed or open).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dsouza with Mullins to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform object detection and tracking.  

Regarding claim 7, Mullins teaches wherein detecting the object within the zone comprises identifying differences between the first frame and the second frame (see para. 0113, where Mullins discusses detecting the change between a first image frame and second image frame).
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dsouza with Mullins to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform object detection and tracking.  

Claim 8 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 9 is rejected as applied to claim 2 as pertaining to a corresponding method.
 Claim 10 is rejected as applied to claim 3 as pertaining to a corresponding method.
Claim 11 is rejected as applied to claim 4 as pertaining to a corresponding method. 
Claim 14 is rejected as applied to claim 7 as pertaining to a corresponding method.
Claim 15 is rejected as applied to claim 1 as pertaining to a corresponding computer program.
Claim 16 is rejected as applied to claim 2 as pertaining to a corresponding computer program.
Claim 17 is rejected as applied to claim 3 as pertaining to a corresponding computer program.
Claim 18 is rejected as applied to claim 4 as pertaining to a corresponding computer program.
Claim 20 is rejected as applied to claim 7 as pertaining to a corresponding computer program.

Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dsouza et al. (US 11,488,231) in view of Mullins (US 2020/0211343) in view of Aggarwal et al. (US 2017/0147885).

Regarding claim 5, Dsouza and Mullins do not expressly teach the sensor is further configured to capture infrared frames of the at least a portion of the global plane for the space, wherein: each infrared frame comprises a second plurality of pixels that correspond with the plurality of pixels of frames from the sensor; and each pixel in the second plurality of pixels indicates a temperature value; and detecting the object within the zone comprises: receiving an infrared frame corresponding with the second frame; identifying a temperature differential within the infrared frame; generating a binary mask based on the identified temperature differential within the infrared frame; and applying the binary mask to the second frame to generate a sub-ROI within the second frame.
However, Aggarwal wherein: the sensor is further configured to capture infrared frames of the at least a portion of the global plane for the space (see abstract, para. 0023, 0039, wherein Aggarwal discusses detecting changes in target area scene to calculate delta values that are integrated into a calculated binary mask): each infrared frame comprises a second plurality of pixels that correspond with the plurality of pixels of frames from the sensor; and each pixel in the second plurality of pixels indicates a temperature value (see para. 0016); and detecting the object within the zone comprises: receiving an infrared frame corresponding with the second frame (see para. 0016); identifying a temperature differential within the infrared frame (see para. 0028, where Aggarwal discusses calculating a change in temperature); generating a binary mask based on the identified temperature differential within the infrared frame; and applying the binary mask to the second frame to generate a sub-ROI within the second frame (see abstract, para. 0016, 0023, 0039, wherein Aggarwal discusses detecting changes in target area scene to calculate delta values that are integrated into a calculated binary mask).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dsouza and Mullins with Aggarwal to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform object detection and tracking.  
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Dsouza and Mullins in this manner in order to improve object detection and tracking by calculating a binary mask based on thermal data to properly determine changes in the region across a series of images, therefore ignoring irrelevant regions and optimizing object tracking. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Dsouza and Mullins, while the teaching of Aggarwal continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating a binary mask based on thermal data  to track a region of interest throughout multiple image frames to optimize object detection.  The Dsouza, Mullins, and Aggarwal systems perform object detection and tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  

Claim 12 is rejected as applied to claim 5 as pertaining to a corresponding method.
Claim 19 is rejected as applied to claim 5 as pertaining to a corresponding computer program.

Claims 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dsouza et al. (US 11,488,231) in view of Mullins (US 2020/0211343) in view of Booth (US 2017/0147903).

Regarding claim 6, Dsouza and Mullins do not expressly teach wherein identifying pixel locations within the first frame corresponding with the ROI marker comprises applying an affine transformation to correct a skewing of the ROI marker.  However, Booth teaches wherein identifying pixel locations within the first frame corresponding with the ROI marker comprises applying an affine transformation to correct a skewing of the ROI marker (see para. 0028, where Booth discusses applying an affine transformation to account for image skew).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dsouza and Mullins with Booth to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform object detection and tracking.  
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Dsouza and Mullins in this manner in order to improve object detection and tracking by performing affine transformation on a region of interest to properly determine changes in the region across a series of images, therefore ignoring irrelevant regions and optimizing object tracking. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Dsouza and Mullins, while the teaching of Booth continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of applying an affine transformation on a region of interest throughout multiple image frames to optimize object detection and tracking.  The Dsouza, Mullins, and Booth systems perform object detection and tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  

Claim 13 is rejected as applied to claim 6 as pertaining to a corresponding method.




Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663